NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALD VON TOBEL,                               No.    18-15892

                Petitioner-Appellant,           D.C. No.
                                                3:10-cv-00073-LRH-VPC
 v.

JAMES BENEDETTI; ATTORNEY                       MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted December 2, 2019
                            San Francisco, California

Before: SILER,** BYBEE, and R. NELSON, Circuit Judges.

      Gerald Von Tobel, a Nevada state prisoner, appeals the district court’s denial

of his petition for a writ of habeas corpus. We have jurisdiction pursuant to 28

U.S.C. § 2253 and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Von Tobel was convicted in 2005 of numerous counts of physical and sexual

abuse of his girlfriend’s three children. After the jury was released, the judge

invited them to “stay and chat” with the attorneys to “discuss the case.” When

asked what factors in the case had an impact on the verdict, Juror No. 200 stated:

“It’s like my neighbor, who is a cop, always says, ‘[h]e wouldn’t be here if he

didn’t do something.’” This comment resulted in a motion for a new trial and an

evidentiary hearing. At the evidentiary hearing, Juror No. 200 testified that his

neighbor’s comment had no effect on him or the verdict. The court denied Von

Tobel’s motion for a new trial and the Nevada Supreme Court affirmed the denial.

Von Tobel then filed a federal habeas petition challenging the propriety of the test

used by the Nevada Supreme Court to evaluate new trial motions resulting from

juror misconduct. The district court denied the petition, but granted a certificate of

appealability.

      A district court’s denial of a petition for habeas corpus under 28 U.S.C.

§ 2254 is reviewed de novo. Dows v. Wood, 211 F.3d 480, 484 (9th Cir. 2000). A

federal court cannot grant a petition for habeas corpus to a prisoner in state custody

for a claim that was adjudicated on the merits in state court unless the adjudication

of the claim (1) “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States” or (2) “resulted in a decision that was based


                                          2                                     18-15892
on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). A state court decision is

“contrary to” Supreme Court precedent “if the state court arrives at a conclusion

opposite to that reached by [the Supreme] Court on a question of law or if the state

court decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

      After the Nevada Supreme Court’s decision in this case, this court

recognized that a two-part test derived from two Supreme Court cases—Remmer v.

United States, 347 U.S. 227 (1954), and Mattox v. United States, 146 U.S. 140

(1892)—constitutes clearly established federal law for analyzing improper contacts

between jurors and outside parties. See Godoy v. Spearman, 861 F.3d 956, 964

(9th Cir. 2017) (en banc). Von Tobel contends that the test from Meyer v. State, 80
P.3d 447 (Nev. 2003), used by the Nevada Supreme Court to evaluate the contact

between Juror No. 200 and his neighbor is contrary to, or an unreasonable

application of, the Mattox/Remmer test. It is not.

      Under Meyer, to obtain a new trial based on juror misconduct the petitioner

must show that (1) the misconduct occurred and (2) the misconduct prejudiced

him. 80 P.3d at 455. If the misconduct is deemed “egregious,” there is a

conclusive presumption of prejudice without the petitioner’s having to show actual

prejudice. Id.


                                         3                                    18-15892
      Under Mattox/Remmer, the court first asks “whether the contact was

‘possibly prejudicial.’” Godoy, 861 F.3d at 962 (quoting Mattox, 146 U.S. at 150).

If so, the contact is “presumptively prejudicial” and the court moves to step two

where “the ‘burden rests heavily upon the [state] to establish’ the contact was

actually ‘harmless.’” Id. (quoting Remmer, 347 U.S. at 229).

      Von Tobel contends that Meyer is contrary to Mattox/Remmer because it

placed a more onerous burden on him to show prejudice. He argues that under

Mattox/Remmer, he only has to show that the contact was possibly prejudicial—

which is a low threshold—whereas Meyer required him to show that the contact

actually prejudiced him. Von Tobel misreads Meyer. Meyer only requires the

petitioner to show “a reasonable probability or likelihood that the juror misconduct

affected the verdict” in order to prevail on a motion for a new trial. 80 P.3d at 455.

The Nevada Supreme Court had defined a reasonable probability as a “probability

sufficient to undermine confidence in the outcome.” Lobato v. State, 96 P.3d 765,

772 (Nev. 2004) (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). In

Godoy, we described the petitioner’s burden under Mattox/Remmer as requiring the

petitioner to present “evidence of an external contact that has a tendency to be

injurious to the defendant” or “evidence of a contact sufficiently improper as to

raise a credible risk of affecting the outcome of the case.” 861 F.3d at 967

(internal quotation marks and citations omitted). “[A] probability sufficient to


                                          4                                    18-15892
undermine confidence in the outcome,” Lobato, 96 P.3d at 772, is similar to

“rais[ing] a credible risk of affecting the outcome,” Godoy, 861 F.3d at 967. And,

most importantly, neither Mattox nor Remmer precisely delineates the petitioner’s

burden. So, even if the burdens under Meyer and Godoy are different, there was no

decision of the Supreme Court that precludes the Nevada Supreme Court from

requiring the petitioner to show a reasonable probability or likelihood that the

contact affected the verdict. See Wright v. Van Patten, 552 U.S. 120, 126 (2008)

(per curiam) (stating that Supreme Court cases must give a “clear answer to the

question presented” to be clearly established federal law).

      Von Tobel also contends that the application of the Meyer test here is

contrary to, or an unreasonable application of, Mattox/Remmer because the Nevada

Supreme Court did not presume Juror No. 200’s contact with his neighbor was

prejudicial. He argues that Meyer requires contact to be egregious for a contact to

be presumptively prejudicial, whereas Mattox and Remmer establish a “low

threshold” for a contact presumptively prejudicial. Godoy, 861 F.3d at 967

(quoting Tarango v. McDaniel, 837 F.3d 936, 949 (9th Cir. 2016)). However, the

presumptions of prejudice in Meyer and in Mattox/Remmer are wholly different

concepts. In Meyer, if the petitioner shows that egregious misconduct occurred,

there is a conclusive presumption of prejudice without the petitioner’s having to

show prejudice. Meyer, 80 P.3d at 455. If the misconduct is not egregious, the


                                          5                                    18-15892
presumption of prejudice does not apply, and the petitioner retains the burden to

show a reasonable probability that the misconduct affected the verdict. Id. In

Mattox/Remmer, after the petitioner shows contact that is possibly prejudicial

occurred, there is a rebuttable presumption of prejudice. Godoy, 861 F,3d at 967.

Thus, the two presumptions of prejudice are different conceptually—one obviates

the need to show any prejudice and the other indicates the petitioner has met his

burden of showing possible prejudice. But both Meyer—in those cases deemed

non-egregious—and Mattox/Remmer—in all cases—require the petitioner to show

that the juror misconduct resulted in at least possible prejudice. Whether the state

and federal tests diverge after this point is of no issue here, because Von Tobel

failed to make this threshold showing. And so, denying the petition in this case is

not contrary to, or an unreasonable application of, clearly established federal law.

      Von Tobel also requests that we expand the certificate of appealability to

include his claims of actual innocence and ineffective assistance of counsel. See

28 U.S.C. § 2253(c)(1); 9th Cir. R. 22–1(e). We decline to do so because Von

Tobel has not made a “substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).

      For these reasons, the district court correctly denied Von Tobel’s petition for

a writ of habeas corpus under 28 U.S.C. § 2254.

      AFFIRMED.


                                          6                                    18-15892